Judgment, Supreme Court, New York County (Michael Corriere, J., at suppression hearing; Renee White, J., at plea and sentence), rendered September 4, 2001, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There was probable cause to arrest defendant when, in an area with a high incidence of narcotics trafficking, an experienced narcotics officer observed a person speak on a walkie-talkie, approach defendant and then hand him an object wrapped in a napkin or paper towel whereupon the two men, who did not talk to each other during the exchange, went in separate directions. Furthermore, the officer testified on the basis of his expertise (see People v Valentine, 17 NY2d 128, 132 [1966]) that it is a common practice for drug dealers to transfer drugs in napkins or paper towels. This pattern of highly suspicious conduct was sufficient to establish probable cause (see People v Jones, 90 NY2d 835 [1997]; People v Schlaich, 218 AD2d 398 [1996], lv denied 88 NY2d 994 [1996]). Concur—Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.